PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Magnified AI, Inc.
Application No. 16/443,878
Filed: 18 Jun 2019
For: Advanced Deep Learning Health Related Sensor Integration and Data Acquisition Apparatus, Method, and System
:
:
:
:	ON PETITION
:
:
:


This is in response to the petition under 37 CFR 1.137(a) filed August 11, 2022, to revive the above-identified application. 

The petition under 37 CFR 1.137(a) is DISMISSED.

A petition to revive is an appropriate procedure for reviving an application that has become abandoned for failure to file a timely and proper reply to an Office action or notice if the applicant’s failure to reply was unintentional.

A petition to revive an abandoned application on the grounds that the failure to reply was unintentional (37 CFR 1.137) must be accompanied by: (1) the required reply to the outstanding Office action or notice, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional; No consideration to the substance of a petition will be given until this fee is received. The petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. 

Petitioner did not pay the petition fee required by 37 CFR 1.17(m) nor provide any authorization to charge the petition fee to a deposit account. The Office will not reach the merits of the petition under 37 CFR 1.137(a) as it is lacking the requisite petition fee. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is dismissed without consideration of the merits of the petition. Moreover, the record does not indicate the above-identified application is in an abandoned status. Therefore, it appears the petition under 37 CFR 1.137(a) was filed in error.

Any request for reconsideration of this decision must be submitted within two months from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		 Patent Electronic Filing System  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET